Order entered August 26, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                   No. 05-13-01091-CV
                                   No. 05-13-01093-CV
                                   No. 05-13-01094-CV

                         IN RE KEITH SOMERVILLE, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F86-93602-LQ

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE